Citation Nr: 1811141	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1973 to July 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for chronic obstructive pulmonary disease (COPD).  In particular he argues that his COPD is related to in-service exposure to asbestos.  The Veteran argues that he was exposed to asbestos while serving in the Navy aboard the USS Point Defiance (LSD-31) from 1973 until his discharge in 1976.  He has submitted research showing that his MOS of "DG-9700" equates to "Infantry, Gun Crews and Seamanship Specialist."  In support of his claim he has submitted a medical treatise that noted there is increasing evidence that exposure to asbestos may cause COPD.

The Veteran has a current diagnosis of Stage III COPD and mild restriction stated to be from obesity.  See October 2013 medical treatment record from St. Rose Ambulatory and Surgery Center.  

With respect to in-service asbestos exposure, a table located in the VA Adjudication Manual describing the probability of asbestos exposure by Navy military occupational specialty (MOS) does not identify the exact MOS of "Infantry, Gun Crews and Seamanship Specialists" but it does identify "Gunner's Mate" and "Seaman Apprentice" as MOSs having minimal asbestos exposure.  M21-1, IV.ii.1.I.3.d.  The Veteran's DD 214 confirms service aboard the USS Point Defiance.  Thus, for the purposes of this remand, the Board will assume as true that the Veteran was in fact exposed to asbestos while serving in the Navy.  The key question is whether the Veteran's COPD is related to such exposure.

Although the medical evidence of record has not identified the presence of an asbestos-related lung disease such as asbestosis, the Veteran has submitted treatise evidence suggesting that exposure to asbestos may cause COPD.  See an Internet printout entitled "COPD & Asbestos" submitted on April 24, 2014.  This research does not specifically link this Veteran's disability to his exposure, and is therefore too speculative to grant the Veteran's claim at this time.  

That stated, the record includes the Veteran's own statement that he has asbestos particles in his lungs, and began seeking treatment at the Hutchinson Medical Clinic for COPD in 1999.  Records obtained from the Hutchinson Medical Clinic note an impression of moderate restrictive lung disease, multifactorial in etiology.  See an October 2, 2003 Progress Note from Dr. S.O.R.  

On remand, the Veteran should be afforded an opportunity to submit any additional  records of private treatment that are not currently of record, or authorize VA to obtain them on his behalf.  In addition, the AOJ should schedule the Veteran for a respiratory examination, and obtain a medical opinion assessing the nature and etiology of his lung disability or disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to his claimed disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include all updated VA medical treatment records.

2.  Schedule the Veteran for a VA respiratory examination to assess the nature and cause of his claimed lung disability.  The claims file should be sent to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his symptoms.  
Following examination of the Veteran and a review of the claims file, the examiner should respond to each of the following:

(a) Identify all current respiratory disabilities.  If the Veteran has COPD as well as restrictive lung disease, this should be made clear.  If the Veteran does not have a restrictive lung disease, please reconcile this finding with prior assessments from physicians at the Hutchinson Medical Clinic in October 2003 (noting an assessment of moderate restrictive lung disease, multifactorial in etiology).  See an October 2, 2003 Progress Note from Dr. S.O.R.  

(b) For each lung disability identified, it is at least as likely as not (50 percent probability or greater) that such disability had its onset in, or is otherwise related to his period of active duty service, to include his exposure to asbestos while serving in the Navy?  For the purposes of this decision, the examiner should assume as true that the Veteran was in fact exposed to asbestos in performance of his duties as he so describes.  

In providing a response, the examiner should consider and comment upon the Internet research submitted by the Veteran indicating that "there is increasing evidence that exposure [to asbestos] may also cause Chronic Obstructive Pulmonary Disease."  
      
      All opinions must be supported by a clear rationale.  
3. After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




